


FIFTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

          FIFTH AMENDMENT, dated as of May 12, 2008 to the Credit Agreement
referred to below (this “Amendment”), by and among BUTLER SERVICE GROUP, INC., a
New Jersey corporation, as the Borrower (the “Borrower”), the other Credit
Parties signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, for itself, as Lender, and as Agent for Lenders (in such capacity,
the “Agent”) and the other Lenders signatory hereto.

W I T  N E S S E T H:

          WHEREAS, the Borrower, the other Credit Parties signatory thereto,
Agent, and Lenders signatory thereto are parties to that certain Third Amended
and Restated Credit Agreement, dated as of August 29, 2007, as amended on
February 1,2008, as further amended on February 28, 2008, as further amended on
April 14,2008 and as further amended on April 28, 2008 (including, all annexes,
exhibits and schedules thereto, and as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”);
and

          WHEREAS, Agent and Lenders have agreed to amend the Credit Agreement
in the manner and on the terms and conditions provided for herein.

          NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

          1.      Definitions. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in Annex A of the Credit Agreement.

          2.      Amendment to Credit Agreement. Annex A of the Credit Agreement
is hereby amended as of the date hereof by deleting the language “May 12, 2008”
in clause (a) of the definition of “Commitment Termination Date” and
substituting in lieu thereof the language “May 30, 2008”.

          3.      Payment of Default Rate. The Borrower and the other Credit
Parties acknowledge and agree that Agent provided notice to the Borrower that,
commencing on January 3, 2008, all outstanding Obligations bore interest at the
Default Rate in accordance with Section 1.5(d) of the Credit Agreement through
the date hereof, all of which interest shall be due and payable in cash on the
Commitment Termination Date; provided, that the Default Rate interest due on the
date hereof shall be waived if the Borrower pays in full in cash on the
Commitment Termination Date all then outstanding Obligations (including, without
limitation, cash collateralizing all outstanding Letters of Credit in accordance
with the term of Section 1.2 and Annex B, clause (c) of the Credit Agreement),
together with interest, fees, expenses, attorneys fees and any other charges
hereafter accruing through the date of payment, under the Loan Documents;
provided, further, that to the extent all outstanding Obligations are not paid
in full

--------------------------------------------------------------------------------




As of May 12, 2008
Page 2 of 7

on or prior to the Commitment Termination Date, all outstanding Obligations
shall continue to bear interest at the Default Rate until such Obligations are
paid in full.

          4.      Representations and Warranties. To induce Agent and Lenders to
enter into this Amendment, each of the Borrower and Credit Parties make the
following representations and warranties to Agent and Lenders:

                  (a)     The execution, delivery and performance of this
Amendment and the performance of the Credit Agreement, as amended by this
Amendment (the “Amended Credit Agreement”) by the Borrower and the other Credit
Parties: (a) is within such Person’s organizational power; (b) has been duly
authorized by all necessary or proper corporate and shareholder action; (c) does
not contravene any provision of such Person’s charter or bylaws or equivalent
organizational documents; (d) does not violate any law or regulation, or any
order or decree of any court or Governmental Authority; (e) does not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Person is a party or by which such Person or any of its property is
bound; (f) does not result in the creation or imposition of any Lien upon any of
the property of such Person other than those in favor of Agent pursuant to the
Loan Documents; and (g) does not require the consent or approval of any
Governmental Authority or any other Person.

                  (b)     This Amendment has been duly executed and delivered by
or on behalf of each of the Borrower and the other Credit Parties.

                  (c)     Each of this Amendment and the Amended Credit
Agreement constitutes a legal, valid and binding obligation of the Borrower and
each of the other Credit Parties party thereto, enforceable against each in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

                  (d)     No Default or Event of Default has occurred and is
continuing after giving effect to this Amendment.

                  (e)     No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party, at law, in equity or otherwise, before any court,
board, commission, agency or instrumentality of any Governmental Authority, or
before any arbitrator or panel of arbitrators, (a) which challenges the
Borrower’s or, to the extent applicable, any other Credit Party’s right, power,
or competence to enter into this Amendment or perform any of their respective
obligations under this Amendment, the Amended Credit Agreement or any other Loan
Document, or the validity or enforceability of this Amendment, the Amended
Credit Agreement or any other Loan Document or any action taken under this
Amendment, the Amended Credit Agreement or any other Loan Document or (b) which
if determined adversely, is reasonably likely to have or result in a Material
Adverse Effect. To the knowledge of Holdings or Borrower, there does not exist a
state of facts which is reasonably likely to give rise to such proceedings.

--------------------------------------------------------------------------------




As of May 12, 2008
Page 3 of 7

                  (f)     The representations and warranties of the Borrower and
the other Credit Parties contained in the Credit Agreement and each other Loan
Document shall be true and correct on and as of the date hereof with the same
effect as if such representations and warranties had been made on and as of such
date, except that any such representation or warranty which is expressly made
only as of a specified date need be true only as of such date.

          5.      No Other Amendments/Waivers. Except as expressly amended
herein, the Credit Agreement and the other Loan Documents shall be unmodified
and shall continue to be in full force and effect in accordance with their
terms. In addition, this Amendment shall not be deemed a waiver of any tern1 or
condition of any Loan Document and shall not be deemed to prejudice any right or
rights which Agent, for itself and Lenders, may now have or may have in the
future under or in connection with any Loan Document or any of the instruments
or agreements referred to therein, as the same may be amended from time to time.

          6.      Outstanding Indebtedness; Waiver of Claims. Each of the
Borrower and the other Credit Parties hereby acknowledges and agrees that as of
May 12, 2008, the aggregate outstanding principal amount of the Revolving Loan
is $[37,094,321.77] and the aggregate outstanding Letters of Credit Obligations
is $[3,395,844.80], and that such principal amounts are payable pursuant to the
Credit Agreement without defense, offset, withholding, counterclaim or deduction
of any kind. The Borrower and each other Credit Party hereby waives, releases,
remises and forever discharges Agent, Lenders and each other Indemnified Person
from any and all claims, suits, actions, investigations, proceedings or demands
arising out of or in connection with the Credit Agreement (collectively,
“Claims”), whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, which the Borrower or any other Credit Party ever had, now has
or might hereafter have against Agent or Lenders which relates, directly or
indirectly, to any acts or omissions of Agent, Lenders or any other Indemnified
Person on or prior to the date hereof; provided, that neither the Borrower nor
any other Credit Party waives any Claim solely to the extent such Claim relates
to the Agent’s or any Lender’s gross negligence or willful misconduct.

          7.      Expenses. The Borrower and the other Credit Parties hereby
reconfirm their respective obligations pursuant to Sections 1.9 and 11.3of the
Credit Agreement to pay and reimburse Agent, for itself and Lenders, for all
reasonable costs and expenses (including, without limitation, reasonable fees of
counsel) incurred in connection with the negotiation, preparation, execution and
delivery of this Amendment and all other documents and instruments delivered in
connection herewith.

          8.      Effectiveness. This Amendment shall be deemed effective as of
the date hereof only upon satisfaction in full in the judgment of Agent of each
of the following conditions:

                  (a)      Amendment. Agent shall have received five ( 5 )
original copies of this Amendment duly executed and delivered by Agent, the
Lenders, the Borrower and the other Credit Parties.

--------------------------------------------------------------------------------




As of May 12, 2008
Page 4 of 7

                  (b)      Payment of Fees and Expenses. The Borrower shall have
paid to Agent all documented costs, fees and expenses owing to Agent (including,
without limitation, all reasonable legal fees and expenses).

                  (c)      Representations and Warranties. The representations
and warranties of or on behalf of the Borrower and the Credit Parties in this
Amendment shall be true and correct on and as of the date hereof, except that
any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

          9.       GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

          10.     Counterparts. This Amendment may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------




As of May 12, 2008
Page 5 of 7

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the day and year first above written.

 

 

 

 

BUTLER SERVICE GROUP, INC., as Borrower

 

 

 

 

By:

/s/ Mark Koscinski

 

 

--------------------------------------------------------------------------------

 

Name:

 Mark Koscinski

 

Title:

 SVP, CFO


--------------------------------------------------------------------------------




As of May 12, 2008
Page 6 of 7

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Agent and Lender

 

 

 

 

By: 

/s/ James H. Kaufman

 

--------------------------------------------------------------------------------

 

Name: 

 James H. Kaufman

 

 

--------------------------------------------------------------------------------

 

 

Title: Duly Authorized Signatory


--------------------------------------------------------------------------------




As of May 12, 2008
Page 7 of 7

          The following Persons are signatories to this Amendment in their
capacity as Credit Parties and not as the Borrower.

BUTLER INTERNATIONAL, INC.
BUTLER SERVICES INTERNATIONAL, INC.
BUTLER TELECOM, INC.
BUTLER PUBLISHING, INC.
BUTLER OF NEW JERSEY REALTY CORP.
BUTLER SERVICES, INC.
BUTLER UTILITY SERVICE, INC.

 

 

By:

/s/ Mark Koscinski

 

--------------------------------------------------------------------------------

Name: 

Mark Koscinski

Title:

SVP, CFO


--------------------------------------------------------------------------------